DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20060078787).
Claim 1:	Sato et al. in Figure 1 disclose a cylindrical lithium ion secondary battery (paragraph [0160], line 7) comprising: 
a cylindrical can (1); 
an electrode assembly (2) received in the cylindrical can (1); and 
a cap assembly for sealing the cylindrical can (1), 
wherein the cap assembly comprises a top plate (18) having a notch (23/24) formed thereon, a support plate (16) disposed in close contact with a lower surface of the top plate (18) and including a first through-hole (20, in Fig.2) formed through the center thereof, and a bottom plate (21) electrically connected with the electrode assembly (2) and connected to the lower surface of the top plate (18) through the first through-hole (20, in Fig. 2); and 
wherein the support plate has a strength greater than a strength of the top plate (considering that the top plate has to be flexible and fragile in order to rupture/break in case of gas formation/increasing pressure within the battery casing, the support plate of Sato et al. anticipates a support plate having a strength greater than a strength of the top plate). See also entire document.
Claim 7:	The recitation “wherein, if the internal gas pressure of the cylindrical can is greater than a predetermined operating pressure and smaller than a predetermined breaking pressure, the top plate is upwardly convexly deformed, and the top plate is then electrically disconnected from the bottom plate” has been considered and construed as a method of operating step that adds no additional structure to the battery of Satoe et al.
However, Sato et al. disclose “…When the rupture plate 18 is pushed up, the stripper 16 and the conductive thin film 21 are not deformed. Therefore, the protrusion 22 of the rupture plate 18 is departed from the conductive thin film 21, and the conduction path of the positive electrode is electrically cut off. As a result, further heat generation and elevation of the internal pressure due to continuous current can be avoided”.
Claim 8:	The recitation “wherein, if the internal gas pressure of the cylindrical can is greater than a predetermined breaking pressure, the notch of the top plate is broken” has been considered and construed as a method of operating step that adds no additional structure to the battery of Satoe et al.
However, Sato et al. disclose “If the internal pressure further climbs up after cutting off the current transmission path of the positive electrode, a higher gas pressure is applied to the rupture plate 18 of the current breaking member 12 through the gas passage. At this time, since the notches 23, 24 are formed in the rupture plate 18 as shown in FIG. 2, the rupture plate 18 is broken from the notches 23, 24 due to the applied pressure of gas…”(paragraph [0109].	Claim 9:	Sato et al. disclose an insulation gasket (8) positioned between the cap assembly and the cylindrical can (1) and insulating the cap assembly and the cylindrical can from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060078787) as applied to claim 1 above, and further in view of KR10-2017-0012138 (hereafter KR ‘138).
Sato et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	 Sato et al. in Figure 2 (reproduced, in partial, below) discloses that the support plate (16) includes a first region having the first through-hole (20) formed thereon, a second region positioned at an exterior side of the first region, and a third region connecting the first region and the second region to each other and including a plurality of second through-holes formed thereon.

    PNG
    media_image1.png
    384
    687
    media_image1.png
    Greyscale

Sato et al. do not disclose that the second region is positioned lower than the first region.
KR ‘138 in Figure 4 discloses a support plate (126) including a first region (central part) having a first through-hole thereon, a second region (400) positioned at an exterior side of the first region and positioned lower than the first region, and a third region (500) connecting the first region and the second region to each other and including a plurality of second through holes (530) formed thereon.
KR ‘138 further discloses that the cap-down part 126 has a configuration with a lower peripheral part 400 and a part 500 that act as a body that gives a certain degree of rigidity so that its shape does not change even in high pressure of high temperature environments that may occur during normal operation, thus securing rigidity by expanding the material thickness with rigidity (paragraph [0043]) and effectively operating the safety belt (122) as a safety device. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support plate of Sato et al. in light of the teaching of KR ‘138 such that the second region is positioned lower than the first region.
One having ordinary skill in the art would have been motivated to make the modification to provide a support plate that would have secured rigidity by expanding the material thickness with rigidity and effectively operating the safety belt (122) as a safety device.
Claim 3: 	The rejection of claim 3 is as set forth above in claim 2 above wherein Sato et al. combination discloses that the third region is formed to be tilted to obviously disperse the stress generated when an upper end of the cylindrical can is clamped to fix the cap assembly to the cylindrical can.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060078787) as applied to claim 1 above, and further in view of KR10-2017-0012138 (hereafter KR ‘138) as applied to claim 2 above, and further in view of Kim et al. (US 20150287965).
Sato et al. and KR ‘138 are as applied, argued and disclosed above, and incorporated herein.
Claim 4:	The Sato et al. combination does not disclose a ring-shaped groove is formed on the second region to disperse the stress generated when an upper end of the cylindrical can is clamped to fix the cap assembly to the cylindrical can.
Kim et al. in Figures 3 and 4 disclose a ring-shaped groove is formed on a second region (an outer peripheral region of middle plate 2, which corresponds to the support plate of the Sato et al. combination) that obviously would disperse the stress generated when an upper end of the cylindrical can (of Sato et al.) is clamped to fix the cap assembly to the cylindrical can (paragraphs [0080]-[0090])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support plate of the Sato et al. combination by incorporating the ring-shaped groove of Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a grooves that would have helped prevented/suppressed rotation of a vent plate and a middle plate with respect to each other, and enhanced fastening strength therebetween (paragraph [0084]).
Claim 5:	The Sato et al. combination does not disclose that the groove is formed to have a depth of 5% to 20% of a thickness of the support plate.
Kim et al. in Figures 3 and 4 disclose a groove in the support plate, but does not disclose the depth of the groove.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the appropriate depth, including that claimed, so long as the groove is of a sufficient depth to provide coupling between the vent plate and middle (support) plate.
One having ordinary skill in the art would have been motivated to make the modification to provide a groove that would have helped prevented/suppressed rotation of a vent plate and a middle plate with respect to each other, and enhanced fastening strength therebetween (paragraph [0084]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060078787) as applied to claim 1 above, and further in view of Kim et al. (US 20150287965).
Sato et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	Sato et al. do not disclose an insulation plate positioned between the support plate (38) and the bottom plate (34) and having a through-hole (381) centrally located to correspond to the first through-hole of the support plate (38)(paragraph [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Sato et al. by incorporating the insulator plate of Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulator that would have electrically separated the vent plate and sup-plate from each other, thereby implementing an electrically insulating structure.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729